Citation Nr: 0901250	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 
2006 for the assignment of a 20 percent evaluation for 
chronic left knee strain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma, to include as secondary to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for melanoma, to 
include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972, with service in the Republic of Vietnam from February 
to May of 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in September 2004, September 2006, and 
December 2007.

The veteran was scheduled for a Travel Board hearing in 
October 2008 but cancelled that hearing in the same month.  
See 38 C.F.R. § 20.704(e) (2008).

The reopened claim for service connection for basal cell 
carcinoma, as well as the claim for service connection for 
melanoma, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The veteran's claim for an increased evaluation for 
chronic left knee strain was received on February 10, 2006, 
and there is no evidence showing a left knee disability that 
was more than slight in degree during the one-year period 
prior to that date.

2.  The initial claim for service connection for basal cell 
carcinoma, to include as secondary to herbicide exposure in 
Vietnam, was denied in an unappealed April 2002 rating 
decision; evidence received since that decision raises a 
reasonable possibility of substantiating the finding of skin 
cancer attributable to sun exposure during service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 
2006 for the assignment of a 20 percent evaluation for 
chronic left knee strain have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.400 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for basal cell carcinoma, to 
include as secondary to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to February 10, 
2006 for the assignment of a 20 percent evaluation for 
chronic left knee strain

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).   VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In an April 2002 decision, the RO granted service connection 
for chronic left knee strain, with a 10 percent evaluation 
assigned as of June 2001.  The veteran was notified of this 
decision in a letter that was not date-stamped but was 
included in the claims file prior to the receipt of an 
unrelated submission from the veteran in May 2002.  The 
veteran did not respond to this rating decision at all in the 
following year.

The veteran's next claim addressing the evaluation for 
chronic left knee strain was received on February 10, 2006.  
While the evidence added to the claims file since that time 
includes private medical records dated prior to February 10, 
2006, the only such record directly addressing the left knee 
is a January 2006 MRI report indicating a tear of the 
posterior horn of the lateral meniscus, probably a complex 
tear; no definite tear of the medial meniscus, though with a 
notation that a subtle tear of the posterior horn could not 
be ruled out; and a tiny focus of the subcondral edema (or 
possibly a subtle osteochondral injury) of the anterior 
medial femoral condyle midway between the distal fused grown 
plate and the distal articular surface, possibly due to a 
recent or remote hyperextension injury or a direct blow.   

Following an April 2006 VA examination showing slight 
instability and additional loss of motion with repetitive 
use, the RO, in the appealed September 2006 rating decision, 
increased the evaluation to 20 percent as of February 10, 
2006, the date of receipt of the current claim.  

The Board notes that there is no indication whatsoever of a 
formal or informal claim for increase prior to February 10, 
2006.  Moreover, the limited relevant medical evidence dated 
from the year prior to the date of claim does not suggest 
that a higher evaluation was warranted at that time.  
Specifically, that evidence does not suggest ankylosis 
(Diagnostic Code 5256); moderate recurrent subluxation or 
lateral instability of the knee (20 percent under Diagnostic 
Code 5257); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(20 percent under Diagnostic Code 5258); flexion limited to 
30 degrees (20 percent under Diagnostic Code 5260); extension 
limited to 15 degrees (20 percent under Diagnostic Code 
5261); or such symptoms as painful motion, functional loss 
due to pain, excess fatigability, additional disability 
during flare-ups, or weakness (all contemplated by 38 C.F.R. 
§§ 4.40 and 4.45).

In short, the veteran's claim for an increased evaluation for 
chronic left knee strain was received on February 10, 2006, 
and there is no evidence to support a higher evaluation of 20 
percent during the one-year period prior to that date.  The 
veteran's claim for an earlier effective date for the grant 
of a 20 percent evaluation must therefore be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for basal cell carcinoma was denied in an April 
2002 rating decision on the basis that the claimed disorder 
was not shown in service, aggravated by service, or 
associated with in-service herbicide exposure.  The veteran 
was notified of this decision in the same notice letter 
described in conjunction with the earlier effective date 
claim; it appears from the claims file that this notice 
letter was furnished no later than May 2002.  The veteran 
submitted a claim to "[r]eopen Agent Orange case" in 
November 2002 but never indicated disagreement, or an intent 
to appeal, the April 2002 rating decision, within the 
following year.  See 38 C.F.R. § 20.201.  The Board therefore 
finds that the April 2002 rating decision is final under 38 
U.S.C.A. § 7105(c).   The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.

The veteran has since submitted two private medical 
statements, dated in November 2004 and March 2008, linking 
melanoma to service, as well as treatise evidence indicating 
a high incidence of skin cancers among Vietnam veterans.  
Taken as a whole, and given that both melanoma and basal cell 
carcinoma are skin cancers, this new evidence suggests a 
causal relationship between the claimed disorder and service 
and raises a reasonable possibility of substantiating the 
veteran's claim.  

For these reasons, the claim for service connection for basal 
cell carcinoma, to include as secondary to herbicide exposure 
in Vietnam, is reopened.  To that extent, the appeal is 
granted.  An adjudication of this claim on its merits will 
not be made at this time, however, pending additional 
development upon remand.

III.  Duties to notify and assist

Given the favorable action and pending remand on the reopened 
claim for service connection for basal cell carcinoma, the 
Board will address only the effective date issue in this 
section.


VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for an increased evaluation for his left knee 
disorder in a March 2006 letter.  The question of whether a 
further VCAA letter is required for such a "downstream" 
issue as the current effective date claim was addressed by 
the VA General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  

In a November 2006 letter, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  All relevant VA and private treatment records have 
been obtained.  Additionally, the veteran was afforded a VA 
examination in April 2006.

The Board is aware that the claims file contains a Social 
Security Administration (SSA) disability decision letter, 
dated in March 2003.  VA is required to obtain relevant 
medical records held by a federal agency, including SSA, 
under 38 C.F.R. § 3.159(c)(2).  In the present case, however, 
the two questions posed to the Board under 38 C.F.R. § 
3.400(o)(2) are: (1) whether a claim for an increased 
evaluation was submitted prior to February 10, 2006; and (2) 
whether medical evidence from the one-year prior to that date 
of claim (but not earlier) supports an increased rating.  
There is no reasonable possibility that SSA records dated 
prior to March 2003 would contain evidence addressing those 
two key questions.  Accordingly, such records are not 
"relevant" in the context of the effective date claim and 
need not be obtained prior to adjudication of that claim.  

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to February 10, 2006 
for the assignment of a 20 percent evaluation for chronic 
left knee strain is denied.

New and material evidence has been received to reopen a claim 
for service connection for basal cell carcinoma, to include 
as secondary to herbicide exposure in Vietnam; to that extent 
only, the appeal is granted.


REMAND

In view of the aforementioned private medical statements from 
November 2004 and March 2008 linking melanoma to service, the 
Board finds that a VA examination addressing the etiology of 
the veteran's claimed basal cell carcinoma and melanoma is 
"necessary" under 38 U.S.C.A. § 5103A(d).  To date, 
however, such an examination has not been conducted.  Such 
action is needed prior to a final Board adjudication on the 
claims for service connection for these disorders.  

The Board is nevertheless cognizant that, according to a 
December 2008 statement from the veteran's oncologist, he is 
presently being cared for at a hospice facility for 
symptomatic and terminal care.  The Board thus finds that in 
the event that the veteran cannot appear for an examination, 
given his present circumstances, his claims file should be 
reviewed by a VA dermatologist to ascertain the etiology of 
his claimed disorders.  Efforts to obtain records from the 
noted hospice facility should also be made.  38 C.F.R. 
§ 3.159(c)(1).

Moreover, the records associated with the aforementioned 
grant of SSA disability benefits may well be "relevant" to 
the claims for service connection for basal cell carcinoma 
and melanoma; the underlying question before the Board is 
whether the claimed disorders have been shown to be 
etiologically related to service, and SSA records could 
conceivably contain findings addressing the etiology of both 
disorders.  Such records must therefore be obtained in view 
of 38 C.F.R. § 3.159(c)(2).

Finally, the Board notes the potential for confusion arising 
from VA's notification action regarding the basal cell 
carcinoma claim.  In July 2004, just prior to the September 
2004 rating decision addressing this claim, the RO furnished 
a notice letter that met all statutory and regulatory 
requirements but instead referenced melanoma, rather than 
basal cell carcinoma.  To avoid any prejudice to the veteran, 
a further notice letter should be furnished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding both 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  Signed release 
forms should be requested for all current 
private treatment, including hospice 
treatment.

2.  Requests should be made for medical 
records from all medical facilities for 
which the veteran submits a signed 
release form.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  SSA should be contacted, and all 
records of medical treatment and 
examination associated with the grant of 
disability benefits to the veteran should 
be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed basal cell 
carcinoma and melanoma.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the each 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed disorder 
is etiologically related to the veteran's 
period of active service, including sun 
exposure and any other incident therein.  

If any opinions are unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion(s), 
with references to all relevant treatment 
records (particularly the November 2004 
and March 2008 opinions), as "[i]t is 
the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008).

5.  If the veteran is unable to report 
for such an examination, his claims file 
should alternatively be reviewed by a VA 
dermatologist for opinions as to whether 
it is at least as likely as not that 
basal cell carcinoma and melanoma are 
etiologically related to the veteran's 
period of active service, including sun 
exposure and any other incident therein.  

6.  After completion of the above 
development, the veteran's claims for 
service connection for basal cell 
carcinoma and melanoma, both to include 
as due to herbicide exposure in Vietnam, 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


